Case 1:18-cr-00204-NGG-VMS Document 1107 Filed 09/07/21 Page 1 of 12 PageID #: 20565
Case 1:18-cr-00204-NGG-VMS Document 1107 Filed 09/07/21 Page 2 of 12 PageID #: 20566
Case 1:18-cr-00204-NGG-VMS Document 1107 Filed 09/07/21 Page 3 of 12 PageID #: 20567
Case 1:18-cr-00204-NGG-VMS Document 1107 Filed 09/07/21 Page 4 of 12 PageID #: 20568
Case 1:18-cr-00204-NGG-VMS Document 1107 Filed 09/07/21 Page 5 of 12 PageID #: 20569
Case 1:18-cr-00204-NGG-VMS Document 1107 Filed 09/07/21 Page 6 of 12 PageID #: 20570
Case 1:18-cr-00204-NGG-VMS Document 1107 Filed 09/07/21 Page 7 of 12 PageID #: 20571
Case 1:18-cr-00204-NGG-VMS Document 1107 Filed 09/07/21 Page 8 of 12 PageID #: 20572
Case 1:18-cr-00204-NGG-VMS Document 1107 Filed 09/07/21 Page 9 of 12 PageID #: 20573
Case 1:18-cr-00204-NGG-VMS Document 1107 Filed 09/07/21 Page 10 of 12 PageID #:
                                  20574
Case 1:18-cr-00204-NGG-VMS Document 1107 Filed 09/07/21 Page 11 of 12 PageID #:
                                  20575
Case 1:18-cr-00204-NGG-VMS Document 1107 Filed 09/07/21 Page 12 of 12 PageID #:
                                  20576
